Citation Nr: 0530500	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

For the period commencing May 8, 2001, entitlement to an 
initial evaluation in excess of 20 percent for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1978 to 
July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection for lumbosacral strain with a noncompensable 
evaluation, effective August 1, 1998.  In September 2000, the 
RO increased the veteran's evaluation to 10 percent, 
effective August 30, 2000.  In September 2002, the RO 
increased the veteran's evaluation to 20 percent, effective 
May 8, 2001.  In November 2004, pursuant to a May 2004 Board 
decision, the RO increased the veteran's evaluation for the 
period August 1, 1998, to August 29, 2000, to 10 percent.  
The veteran currently requests a higher rating for the period 
commencing May 8, 2001.

In December 2000, June 2003, and May 2004, the Board remanded 
the veteran's case to the RO for further development.  The 
case was recently returned to the Board in October 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  For the period commencing May 8, 2001, lumbosacral strain 
has been predominately manifested by moderate limitation of 
motion, radiation of pain to the thighs, tenderness of 
paraspinal muscles, somewhat diminished deep tendon reflexes, 
positive straight leg raising, and no muscle spasm.

3.  For the period commencing September 26, 2003, lumbosacral 
strain has been predominately manifested by a full range of 
motion, negative straight leg raising, no radiation of pain, 
no muscle spasm, and no tenderness.


CONCLUSION OF LAW

For the period commencing May 8, 2001, the criteria for an 
evaluation in excess of 20 percent for lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in September 1998, before the enactment of the VCAA.  

An RO letter dated in June 2003, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the March 1999 statement of the case and 
September 2002, August 2003, and November 2004 supplemental 
statements of the case provided guidance regarding the 
evidence necessary to substantiate his claim.  In the Board's 
opinion, the RO has properly processed the appeal following 
the issuance of the required notice.  Accordingly, the Board 
will address the merits of this claim.
Factual Background

Service medical records show that in July 1984, a 50-pound 
tank round fell on the veteran's back.  He complained of low 
back pain and was diagnosed with lumbosacral strain.  He 
continued to receive treatment for low back pain throughout 
service.

The veteran is currently service connected for lumbosacral 
strain with a 20 percent evaluation, effective May 8, 2001.

In May 2001, the veteran underwent a VA examination.  He 
reported having unremitting severe low back pain, which he 
rated at nine out of 10.  The pain radiated into both 
posterolateral thighs.  He was continent of bowel and 
bladder.  He remained independent for feeding, dressing, 
grooming, bathing, and toileting.  Physical examination 
revealed diffuse tenderness in the paraspinal muscles of the 
lumbosacral spine.  He had difficulty flexing at the waist.  
Range of motion in flexion was to 60 degrees in the 
lumbosacral spine.  He appeared to have discomfort rising to 
a standing position.  Full strength of bulk and tone was 
noted in both lower extremities on individual muscle testing.  
Deep tendon reflexes were somewhat diminished and symmetrical 
at the knees and ankles.  Joint position sense, light touch, 
and pinprick were preserved.  Straight leg raising was 
markedly positive at 45 degrees bilaterally.  The diagnosis 
was chronic low back pain syndrome.  There was a pain 
consistent with chronic degenerative lumbosacral spine 
disease or disk disease, with symptoms characteristic of 
bilateral lumbosacral radiculopathy.

In June 2001, the veteran underwent a VA examination.  
Physical examination revealed a range of motion in the lumbar 
spine in forward flexion to 85 degrees, extension to 15 
degrees, and right and left lateral flexion each to 20 
degrees.  There was no para-lumbar muscle guarding or spasm.  
Low back pain was not produced with repetitive lumbar 
flexion.  Lumbosacral X-rays from September 2000 were 
negative.

A June 2001 VA Magnetic Resonance Imaging (MRI) of the lumbar 
spine revealed a mild diffuse disc bulge with superimposed 
central annular tear at L5-S1.  There was no evidence of 
neural element encroachment.

In May 2004, the veteran underwent a VA examination.  He 
reported intermittent recurring right lower quadrant pain 
without radiation, paresthesias or weakness, which was 
relieved by Motrin.  He had not had injections or surgery for 
his symptoms.  His pain occurred with changes in weather or 
as a result of standing for a prolonged period of time, 
usually greater than eight hours.  He did not have pain with 
lifting or bending or other postural changes.  His symptoms 
did not affect his activities of daily living and did not 
limit his ability to work in his profession as a courier for 
the library.  His job required lifting and carrying, which 
caused occasional pain but no limitations or restrictions.  
He did not use assistive devices, but used a back brace for 
work, which was provided to him and his co-workers by his 
employer.  Upon objective examination, the VA examiner found 
that the veteran's posture and gait were normal.  His pain 
was localized to the right lower quadrant, where there was no 
tenderness or palpable spasm.  The spine curvature appeared 
normal.  The range of motion of the lumbar spine was within 
normal limits.  Forward flexion of the lumbar spine was to 90 
degrees, extension was to 30 degrees, bilateral lateral 
flexion was to 30 degrees, and bilateral rotation was to 45 
degrees.  The veteran got off and on the examination table 
without assistance or difficulty.  His reflexes were normal 
at both knees and ankles.  His muscle strength and sensory 
perception throughout the lower extremities were normal.  
Straight leg testing was negative in sitting and supine 
positions consistently.  X-rays revealed no significant 
spondylosis of the lumbar spine.  Regarding the DeLuca 
factors, the VA examiner noted that the veteran had no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The diagnosis was a 
normal examination of the lumbar spine.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).

Lumbosacral Strain

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility 
on forced motion
40
With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position
20
With characteristic pain on motion
10
With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).

5292 Spine, limitation of motion of, lumbar:
Severe
40
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003). 

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

   

38 C.F.R. § 4.71, Plate V (2005).

After review of the evidence of record, the Board finds that 
an evaluation in excess of 20 percent for the veteran's 
lumbosacral strain for the period commencing May 8, 2001, is 
not warranted.  The diagnostic criteria for intervertebral 
disc syndrome under either the old or the revised criteria is 
inapplicable, as the veteran is not shown to have disc 
pathology.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Using the rating criteria in effect prior to September 26, 
2003 for limitation of motion of the lumbar spine and 
lumbosacral strain, the veteran's lumbosacral strain does not 
warrant an evaluation in excess of 20 percent.  As such, the 
Board notes that a higher evaluation would require severe 
limitation of motion of the lumbar spine or severe 
lumbosacral strain with listing of whole spine to opposite 
side; positive Goldthwaite's sign; marked limitation of 
forward bending in standing position; loss of lateral motion 
with osteo-arthritic changes; or narrowing or irregularity of 
joint space; or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2003).  As noted above, the veteran's range of motion 
was most severely limited to 60 degrees in forward flexion.  
Extension was found to be limited to 15 degrees in June 2001 
and bilateral lateral flexion was to 20 degrees.  Range of 
motion during the May 2004 examination was found to be within 
normal limits.  The Board finds that the veteran's limitation 
of motion as noted above is not severe according to the 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  In addition, he was not found to have the symptoms 
that would allow a 40 percent evaluation for lumbosacral 
strain as noted above and found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

The Board also finds that an evaluation in excess of 20 
percent is not warranted using the rating criteria for 
disabilities of the spine in effect commencing September 26, 
2003.  As such, the Board notes that the veteran's forward 
flexion of the lumbar spine, as noted in the May 2004 VA 
examination report, is not limited to 30 degrees or less, and 
he does not have favorable ankylosis of the entire lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  
Therefore, he does not meet the criteria for an evaluation in 
excess of 20 percent using the amended rating criteria for 
disabilities of the spine.

In summary, the veteran's lumbosacral strain disability does 
not warrant an evaluation in excess of 20 percent using all 
rating criteria and applicable diagnostic codes in effect 
during the duration of his appeal. 


ORDER

For the period commencing May 8, 2001, an evaluation in 
excess of 20 percent for the veteran's lumbosacral strain is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


